--------------------------------------------------------------------------------

EXECUTIVE AGREEMENT

THIS AGREEMENT is made as of the 24th day of October, 2006.

BETWEEN:

EUOKO, INC., a company incorporated under the laws of Canada, having its head
office at 228B – 8901 Woodbine Avenue, Markham, ON L3R 9Y4

(hereafter referred to as the “Employer”)

AND:

BRANDON C. TRUAXE, Businessperson, of 2307 – 18 Yorkville Avenue, Toronto,
Ontario M4W 3Y8

(hereafter referred to as the “Executive”)

WHEREAS:

1. The Executive is a shareholder of the Employer and has been employed in the
business operated by the Employer known as Euoko, Inc. (the "Business");

2. The Executive desires to be employed by the Employer as provided herein;

3. The Employer wishes to hire the Executive on the terms and conditions
contained herein.

IN CONSIDERATION of the premises and mutual covenants herein contained, the
parties agree as follows:

1. Recitals

The Parties acknowledge and agree that the recitals set forth above are true and
correct and, agree that they shall be incorporated into, and form a part of,
this agreement.

2. Employment

     (1) The Employer shall employ the Executive and the Executive shall serve
the Employer as President and CEO or in such other capacity as may be determined
by the board of directors of the Employer from time to time.

     (2) The Executive represents that he has the required skills and experience
to perform the duties required of him as President and CEO and agrees to be
bound by the terms and conditions of this agreement. In carrying out his duties
the Executive agrees he will comply with all reasonable

1

--------------------------------------------------------------------------------

instructions as may be given by the board of directors. The duties and
responsibilities of the President and CEO are set forth in Schedule “A”.

     (3) In addition to the duties and responsibilities set forth above, the
Executive agrees to perform such duties and responsibilities as may from time to
time be determined to be necessary by the Employer.

     (4) The Executive agrees that his reporting relationships, duties and
responsibilities may be changed unilaterally by the Employer as the Employer
deems appropriate. In addition, the Executive agrees that the location of his
employment may be changed unilaterally by the Employer as it deems appropriate,
but only with a written notice no later than six months prior to the intended
date of such relocation. Should the Employer require a major change in the
location of the Executive's employment, the Executive will be eligible for
reimbursement of reasonable expenses associated with the relocation, as mutually
agreed to by the Executive and the Employer at the time of the relocation. The
Executive agrees that any of the changes which may occur pursuant to this clause
(4) will not affect or change any other part of this agreement.

     (5) The parties agree that the Executive will be employed on a full-time
basis for the Employer and that the Executive will devote himself exclusively to
the Employer's business and will not be employed or engaged in any capacity in
any other business without the prior written approval of the Employer.

3. Remuneration and Benefits

     (1) As compensation for the services to be rendered to the Employer and for
the covenants provided by the Executive relating to confidentiality and
intellectual property, non-competition and non-solicitation, more particularly
described in paragraphs 4, 5 and 6 hereof, the Employer agrees to provide the
remuneration and benefits set out in this paragraph 2.

     (2) The Executive shall be paid a gross annual base salary as defined in
the following schedule:

 * $10 for the 12-month period starting on October 2, 2006
 * $120,000 for the 12-month period starting on October 1, 2007
 * $130,000 for the 12-month period starting on October 1, 2008
 * An amount no less than $150,000, as mutually agreed to by the Executive and
   the Employer, for any 12-month period whose start date is subsequent to
   September 30, 2009

Said salary shall be subject to all statutory and other deductions and shall be
paid bi-weekly, in arrears, in the manner prescribed by the Employer's payroll
practices as they may be modified from time to time in the discretion of the
Employer.

(3) For any twelve-month period of employment of the Executive by the Employer
prior to September 30, 2009, in addition to the gross annual base salary in 3.2,
the Executive shall be paid a bonus of 1.5% of the amount by which the gross
annual revenues of the Employer exceed $2.5

2

--------------------------------------------------------------------------------

million, to a maximum annual bonus amount of $750,000. The amount of bonus
payable to the Executive subsequent to September 30, 2009, shall be mutually
agreed to by the Executive and the Employer.

     (4) The Executive will be entitled to participate in any and all of the
Employer's group insurance plans, retirement or pension plans, and any other
benefit programs (the "Employee Plans") which may be in effect for all employees
of the Employer during his employment. The Executive understands and agrees that
the Employer reserves the right to unilaterally revise the terms of the Employee
Plans or to eliminate any Employee Plans, or any part thereof altogether. The
Executive understands and agrees that benefits will be provided in accordance
with the formal plan documents or policies and any issues with respect to
entitlement or payment of benefits under any of the Employee Plans will be
governed by the terms of such documents or policies establishing the benefit in
issue.

     (5) The Executive will be entitled to fifteen days of vacation per annum to
be taken at such time or times as is convenient to both the Executive and the
Employer.

     (6) Changes in remuneration, once accepted by the Executive, will not
affect the application of the balance of this agreement.

     (7) During the term of this agreement, the Executive shall be reimbursed by
the Employer for approved expenses, including travel, parking and other
necessary business expenses incurred as a result of his work on behalf of the
Employer. The Employer shall reimburse the Executive for such expenses upon
presentation of supporting documentation satisfactory to the Employer in
accordance with the tax principles applicable in Canada for such reimbursement
and the Employer's established reimbursement policies, as those policies may be
modified from time to time in the Employer's discretion. Reimbursement for any
such expenses will be at the sole discretion of the Employer.

4. Confidential Information and Intellectual Property

     (1) The Executive acknowledges that as a shareholder of the Employer and as
General Manager and in such other position as he may hold with the Employer, the
Executive will acquire information (the "Information") about certain matters
which are confidential to the Employer, whether or not designated or labelled as
confidential or proprietary, and which Information is the exclusive property of
the Employer, including but not limited to, the following:

(a) trade secrets;
(b) lists of present and prospective customers buying habits;
(c) purchase requirements;
(d) pricing and sales policies and concepts;
(e) financial information;
(f) business plans, forecasts and market strategies, and

3

--------------------------------------------------------------------------------


  (g)

plans production processes, product specifications and formulas, methods,
technical and product bulletins, data on equipment sold and serviced, surveys,
research and development programs, correspondence and sales reports.

     (2) The Executive acknowledges that the Information could be used to the
detriment of the Employer and that the disclosure could cause irreparable harm
to the Employer. Accordingly, the Executive undertakes to treat confidentially
all Information and not to disclose it to any third party or to use it for any
purpose, either during his employment, except as may be necessary in the proper
discharge of his duties, or after termination of his employment for any reason,
except with the written permission of the Employer, unless and until such
Information has ceased to be secret or confidential without his fault. The
foregoing covenant regarding Information shall continue to be effective after
the term of this agreement.

     (3) The Executive agrees that all items created by him pursuant to the
Executive's employment hereunder, or furnished to him by the Employer, and all
equipment, tools, personal computers, diskettes, facsimile machines, portable
telephones, automobiles, credit cards, keys, books, records, reports, files,
CD's, manuals, notes, data, tapes, reference items, sketches, drawings,
memoranda and other materials in any way relating to any of the Information or
to the Employer's business shall belong exclusively to the Employer. The
Executive agrees to turn over to the Employer all such materials and copies
thereof in its possession or under his control, forthwith at the request of the
Employer or, in the absence of a request, on the termination of his employment
with the Employer.

     (4) The Executive acknowledges and agrees that all works as hereinafter
defined are, and shall remain, the exclusive property of the Employer. The
Executive specifically acknowledges and agrees that the Executive has no
interest whatsoever in know-how, copyrights, patents, trademarks, topographies
or trade names, notwithstanding the fact that the Executive may have created or
contributed to the creation of same (the “Works”).

     (5) The Executive hereby waives any moral rights that you may have with
respect to the Works.

     (6) The Executive further agrees to disclose to the Employer, and preserve
as strictly confidential, full particulars of the Works, and undertake and agree
to maintain at all times adequate and current written records pertaining
thereto, which records shall be, and shall remain, the sole and exclusive
property of the Employer.

     (7) The Executive agrees that the Employer alone shall have the exclusive
right to apply for, prosecute and obtain any and all copyrights, patents,
industrial designs, trademarks, or any other intellectual property in respect of
the Works. The Executive agrees, both during the term of this agreement and
thereafter, to execute and demand any such applications, transfers, assignments
and other documents which the Employer may deem necessary or desirable for the
purpose of vesting in, or assigning to, the Employer all title to the Works, and
for the purpose of applying for, prosecuting and obtaining registrations for any
and all copyrights, patents, industrial

4

--------------------------------------------------------------------------------

designs, trademarks, topographies or any and all other intellectual property in
respect thereof. The Executive further undertakes and agrees to co-operate and
assist in every way possible in the prosecution of any such applications, and
the Executive acknowledges that this agreement to cooperate and assist in the
prosecution of any such applications shall continue notwithstanding the
termination of the Executive’s employment.

     (8) The Executive further understands that the provisions of this paragraph
4 and the Executive’s agreement to same, are of the essence of this Employment
Agreement and constitute a material inducement to the Employer to enter into
this Employment Agreement and that the Employer would not have hired the
Executive without such inducement.

     (9) The Executive agrees that the provisions of this paragraph 4 shall be
construed independently of any other provision of this Employment Agreement, and
the existence of any claim or cause of action the Executive may have against the
Employer, whether predicated on this Employment Agreement or otherwise, shall
not constitute a defence to the enforcement by the Employer of the provisions of
this paragraph 4.

     (10) The Executive acknowledges and agrees that, in the event of the
Executive’s violation of any of the provisions this paragraph 4, the Employer
shall be entitled to obtain, from an authority of competent jurisdiction,
interim and permanent injunctive relief and an account of all profits and
benefits that arise out of such violation, which rights and remedies shall be
cumulative in addition to any other rights or remedies to which the Employer may
be entitled in law.

     (11) Notwithstanding any other provision of this Employment Agreement this
paragraph 4 shall survive the termination of this Employment Agreement, however
caused.

5. Non-competition

     (1) The Executive acknowledges that as the President and CEO and as a
shareholder and director of the Employer he will gain a knowledge of and a close
working relationship with the Employer's customers, which would injure the
Employer if made available to a competitor or used for competitive purposes.

     (2) The Executive further acknowledges that in the course of employment he
will be assigned duties that will give him knowledge of confidential and
proprietary information which relates to the conduct and details of the
Employer's business and which will result in irreparable injury to the Employer
if he should enter into the employment of a rival or competitive concerns, or if
he should enter into the business of the Employer.

     (3) The Executive acknowledges that the Employer would not have entered
into the Purchase Agreement had this agreement in its entirety not been entered
into by the Executive. The Executive agrees that the Employer has a material
interest in preserving the relationships the Business has developed with its
customers against impairment by competitive activities of former employees.
Accordingly, the Executive agrees that the restrictions and covenants in this
paragraph 5

5

--------------------------------------------------------------------------------

and the Executive's agreement to it by his execution of this agreement
constitute a material inducement to the Employer to enter into this agreement to
employ the Executive and to pay the Executive compensation for the services to
be rendered to the Employer by the Executive (it being understood and agreed by
the parties to it that compensation shall also be paid and received in
consideration of this agreement), and that the Employer would not enter into
this agreement absent the inducement.

     (4) The Executive covenants and agrees with and for the benefit of the
Employer that for a period of 36 months from the date of termination of his
employment, however caused, unless the Employer terminates the Executive without
cause as defined in Section 8.3, he will not for any reason whatsoever, directly
or indirectly, either as an individual or as a partner or joint venturer or as
an employee, principal, consultant, agent, shareholder, officer, director, or as
a sales representative for any person, firm, association, organization,
syndicate, company or corporation, or in any other manner whatsoever, carry on,
be engaged in, concerned with, interested in, advise, lend money to, guarantee
the debts or obligations of, or permit his name or any part thereof to be used
or employed in a business which is the same as, or competitive with, the
business of the Employer, including, but without limiting, any business relating
to the manufacturing, marketing and distribution of premium cosmetics, namely
advanced skin treatments. The Executive hereby acknowledges that both the
Executive and the Employer are of the view that as of the date hereof the
appropriate geographical area for the purposes of this clause is Canada and the
United States of America.

     (5) The Executive covenants and agrees with and for the benefit of the
Employer that for a period of 36 months from the date of termination of his
employment, however caused, unless the Employer terminates the Executive without
cause as defined in Section 8.3, the Executive will not for any reason
whatsoever, directly or indirectly, solicit or accept business with respect to
products which the Executive sold on behalf of the Employer from any of the
Employer's clients or customers with whom he had direct contact in the 60 months
preceding the termination of the Executive's employment, wherever situated.

     (6) The Executive acknowledges and agrees that the foregoing time limits
and geographical restrictions are reasonable and properly required for the
adequate protection of the Business of the Employer, and in the event that any
time, limitation or geographic restriction is deemed to be unreasonable by a
court of competent jurisdiction, the Executive agrees and submits to the
reduction to the time limitation to a period or area as a court shall deem to be
reasonable.

6. Non-solicitation

     The Executive further agrees that during employment pursuant to this
agreement and for a period of 36 months following termination of employment,
however caused, he will not hire or take away or cause to be hired or taken away
any employee of the Employer for the purposes of employment in any business
related to or competitive with the business of the Employer.

6

--------------------------------------------------------------------------------

6. Injunctive Relief

     (1) The Executive agrees that in the event of a breach by the Executive of
any of the provisions of paragraphs 4, 5 or 6 hereof or if the Employer is able
to demonstrate to a court's satisfaction that a breach by the Executive of the
provisions of paragraphs 4, 5 or 6, as the case may be, is reasonably likely to
occur, the Employer, in addition to and not in limitation of any other rights,
remedies or damages available to the Employer at law or in equity, shall be
entitled to an injunction in order to prevent or restrain any breach by the
Executive, or by any and all of the Executive's partners, co-venturers,
employers, employees, servants, agents, representatives and any and all persons
directly or indirectly acting for, on behalf of, or with the Executive.

     (2) The Executive agrees that the restrictions and covenants contained in
paragraphs 4, 5 or 6 shall be construed independently of any other provision of
this agreement, and the existence of any claim or cause of action by the
Executive against the Employer, whether predicated on this agreement or
otherwise, shall not constitute a defence to the enforcement by the Employer of
the covenants or restrictions provided in paragraphs 4, 5 or 6, provided
however, that if any provisions of such clauses shall be held to be illegal,
invalid or unenforceable in any jurisdiction, the decision shall not affect any
other covenants or provisions of this agreement or the application of any other
covenant or provision in respect of each year during which the aforesaid
covenants are to continue.

7. Reports

     The Employee agrees to prepare and submit to the Employer the periodic
reports on his or her activities, including analyses of market situations, sales
prospects, ongoing negotiations and other information relating to the marketing
of the products as the Employer may require. The Employee shall furnish the
names of and other reasonable information regarding customers receiving products
and shall prepare and submit to the Employer a written credit report if
requested to do so

8. Termination

     (1) The Executive may terminate his employment pursuant to this agreement
by giving at least 12 month's advance notice in writing to the Employer. The
Employer may waive such notice, in whole or in part, by providing the Executive
with a lump sum payment equivalent to the Executive’s base salary for the
balance of the said notice period that remains outstanding on the date that the
Employer so exercises such waiver. The Executive understands and agrees that if
the Employer chooses to exercise the waiver referenced herein, then, the maximum
period for which the Employer shall be required to provide the said lump sum
payment shall not exceed the outstanding balance of the 12 month’s notice period
referenced herein, whether or not the Executive voluntarily elects to provide
more than 12 month’s notice of his resignation from employment.

(2) The Executive's employment shall be terminated upon the death of the
Executive.

(3) The Employer may terminate the Executive's employment without notice or
payment in lieu thereof, for cause. For the purposes of this agreement "cause"
shall include:

7

--------------------------------------------------------------------------------

  (a)

any material breach of the provisions of this agreement by the Executive, as
determined in the sole discretion of the Employer;

        (b)

consistent poor performance on the part of the Executive, after being counselled
as to the standard required, as determined in the sole discretion of the
Employer;

        (c)

any intentional or grossly negligent disclosure of any Information by the
Executive, as determined in the sole discretion of the Employer;

        (d)

violation by the Executive of any local, provincial or federal statute,
including, without limitation, an act of dishonesty such as embezzlement or
theft;

        (e)

competing with the Employer or aiding a competitor of the Employer, as
determined in the sole discretion of the Employer, and

        (f)

any and all omissions, commissions or other conduct which would constitute cause
at law, in addition to the specified causes.

9. Notices

     Any notice required or permitted to be given to either party must be
delivered by hand or personally (personal delivery to include commercial
couriers) to the party's address last known to the other party and will be
deemed to be received on the date of hand delivery or personal delivery to such
address.

10. Survival

     The Executive's obligations under paragraphs 4, 5 and 6 shall survive the
termination of this agreement.

11. Severability

     In the event that any provision of this agreement is found to be void,
invalid, illegal or unenforceable by a court of competent jurisdiction, such
finding will not affect any other provision of this agreement. If any provision
of this agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.

12. Counterparts

     This agreement may be executed in <<blank>> counterparts, each of which
shall be an original, and such counterparts shall together constitute but one
and the same instrument.

8

--------------------------------------------------------------------------------

13. Warranty

     The parties represent and warrant that there are no restrictions,
agreements or limitations on their rights or ability to enter into and perform
the terms of this agreement.

14. Modification

     Any modification of this agreement must be in writing and signed by both
the Executive and the Employer or it shall have no effect and shall be void.

15. Headings

     The headings in this agreement are for convenience of reference only, and
under no circumstances should they be construed as being a substantive part of
this agreement nor shall they limit or otherwise affect the meaning hereof.

16. Waiver

     The failure to object to, or the waiver of any breach or violation of any
provision by either party of this agreement shall not operate or be construed as
a waiver of any subsequent breach or violation.

17. Prior Agreements

     This agreement supersedes all prior agreements, oral or written, between
the parties hereto with respect to the subject-matter hereof. This agreement
contains the final and entire understanding and agreement between the parties
hereto with respect to the subject-matter hereof, and they shall not be bound by
any terms, conditions, statements, covenants, representations, or warranties,
oral or written, not herein contained with respect to the subject-matter hereof.

18. Assignment of Rights

     The rights which accrue to the Employer under this agreement shall pass to
its successors or assigns. The rights of the Executive under this agreement are
not assignable or transferable in any manner.

19. Independent Legal Advice

     The Executive acknowledges that he has read and understands this agreement,
and acknowledges that he has had the opportunity to obtain independent legal
advice with respect to it.

20. Governing Law

     The agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario.

9

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the parties have duly executed this agreement this 24th
day of October, 2006.

SIGNED, SEALED AND DELIVERED by   BRANDON C. TRUAXE in the presence of:      
/s/ Witness /s/ Brandon C. Truaxe Signature of Witness BRANDON C. TRUAXE    
Name of Witness (please print)       Address of Witness (please print)          
Occupation of Witness (please print)       EUOKO, INC.       Per: /s/ Euoko,
Inc.   Authorized Signatory  

10

--------------------------------------------------------------------------------

SCHEDULE A

Responsibilities of President and CEO

  1.

Define, document and present to the board monthly, quarterly and yearly
milestones for product development, brand exposure, marketing, distribution and
financial performance of the company.

        2.

Seek, document and present to the board monthly, quarterly and yearly
achievements for product development, brand exposure, marketing, distribution
and financial performance of the company.

        3.

Perform monthly, quarterly and yearly analyses between milestone projections and
actual achievements, and provide solid explanations for under/over-performance
to the board.

        4.

Perform ongoing, in-depth, documented market research to understand a)
scientific developments related to Euoko's industry, b) market trends, demands
and predictions, c) market response to Euoko's products, d) market response to
products that compete with Euoko's products directly or indirectly, e) financial
performance of Euoko's direct and indirect competition, d) local and
international distribution opportunities, and e) legal and regulatory
requirements related to Euoko's business. Present a periodic summary of this
research to the board.

        5.

Directly conceptualize and implement, in consultation with internal and external
resources, new product developments, improvements to existing products, brand
image changes, distribution strategies and scientific developments related to
Euoko's products.

        6.

Directly manage the ongoing development of the brand's image, including all
aspects of marketing, graphics design, packaging design, photography and design
elements in physical presence (stores, offices), and enforce brand policies
across all distribution channels.

        7.

Recruit Euoko's staff at all levels, including administrative support,
marketing, sales, design, scientific and management. Work with financial
consultants and the board to establish compensation packages. Monitor ongoing
employee performance and act based upon the results of such monitoring.

        8.

Manage the daily operations and the staff of the company at the company's head
office and any satellite offices/stores of the company. Ensure continuing
employee motivation and resolve short-term/long-term conflicts that may arise
amongst the team.

        9.

Be involved in all distribution arrangements and negotiate deals to maximize
Euoko's benefits and minimize Euoko's risks.

        10.

Design all internal technology (software) requirements of the company and put in
place resources to implement and maintain systems to meet such requirements.
Ensure that internal software systems reflect Euoko's processes and that Euoko's
efficiency from the use of such systems is maximized.

        11.

Find proper office and store locations for Euoko's operations, negotiate lease
agreements, recruit/monitor the necessary resources to complete leasehold
improvements to such locations and be involved in the operation launch and
ongoing maintenance of each location.

        12.

Be directly involved in evaluation, selection, engagement, relationship
management and termination of local and international suppliers across all
channels: design, marketing, packaging, distribution, raw materials,
manufacturing, packaging, legal, financial and others.

11

--------------------------------------------------------------------------------